PER CURIAM.
We affirm the trial court order which requires both parties and the child to submit to a Human Leukocyte Antigen (HLA) typing blood test but disapprove of that portion of the order which states that the test shall be dispositive of paternity. This case is substantially the same as, and is controlled by, Joyner v. Hair, 485 So.2d 491 (Fla. 3d DCA 1986).
We remand the cause to the trial court to strike that portion of the order which states that the test shall be dispositive. The parties should be given the opportunity *494to present any other evidence which is relevant and material to the issue of paternity.
Affirmed and remanded with directions.